COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-209-CV
 
 
IN 
RE PENNY REEVES                                                                
RELATOR
 
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM
OPINION1
------------
        The 
court has considered relator's petition for writ of mandamus.  Relator 
complains about the trial court's April 7, 2004 order.  The order states 
that relator shall submit her claims to arbitration, and orders that relator's 
“claims and causes of action against Defendants are hereby dismissed in their 
entirety without prejudice.”  The trial court has notified this court 
that there are no pending counterclaims or cross-claims.  Therefore, 
because the trial court's order expressly disposed of all parties and claims, 
the order is final and appealable.  See Lehmann v. Har-Con Corp. 39
S.W.3d 191, 205 (Tex. 2001).  Thus, because relator has an adequate remedy 
at law, she is not entitled to mandamus relief.  See Walker v. Packer, 
827 S.W.2d 833, 839 (Tex. 1992) (orig proceeding).
        Accordingly, 
relator's petition for writ of mandamus is denied. Relator shall pay all costs 
of this original proceeding, for which let execution issue.
 
  
                                                                  PER 
CURIAM
 
  
PANEL 
B: HOLMAN, DAUPHINOT, and GARDNER, JJ.
 
DELIVERED 
July 14, 2004
 


NOTES
1.  
See Tex. R. App. P. 47.4.